Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (PGPub 2014/0249754) in view of Thiel et al. (PGPub 2019/0128116) and in further view of Fulda (PGPub 2013/0213714) and in further view of Bittar et al. (PGPub 2004/0059514).
As to claim 1, Donderici discloses a compact assembly comprising: a look-ahead deep transmitter (Fig. 10A: transmitter) with a frequency range of about 100 Hz to 1 MHz (Paragraph 69: 50-100 KHz for deep transmitter) is attached at about one end of the assembly (Fig. 10A: transmitter assembly); and a shallow transmitter with a frequency range of about 1 kHz to about 10 MHz (Paragraph 69: 500 Hz – 10 MHz for shallow transmitter) is attached to the compact sub assembly (Fig. 10A: transmitter in middle of sensor assembly) and positioned adjacent to the look-ahead deep transmitter (Fig. 10A: both transmitters are consecutive) wherein the compact sub assembly has a length less than 15 feet (Paragraph 60, Fig. 10A: distance d1 to deep transmitter can be 20-100 ft and distance d2 to shallow transmitter can be 2-20 ft, therefore the distance between the deep transmitter and the shallow transmitter can be between 0-98 ft).
Donderici does not explicitly disclose that the transmitters are in a sub assembly.
Thiel discloses that the transmitters are in a sub assembly (Paragraph 58: transmitter sub assembly).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Donderici to use sub-assemblies as taught by Thiel.
The motivation for such a modification would be for easier assembly or maintenance.
While Donderici in view of Thiel does not explicitly disclose a single housing for the transmitters, Fulda discloses that is it known in the art to place multiple sensors onto a single sub (Fig. 3, Paragraph 12, 16: individual sub structures that hold the transmitters).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Donderici in view of Thiel to use single housing as taught by Fulda.
The motivation for such a modification would be for easier assembly or maintenance or disassembly.
Donderici in view of Thiel and in further view of Filda does not explicitly disclose shallow and deep electromagnetic transmitter in a single sub-assembly.
(Paragraph 26: logging tool is a part of the bottom hole assembly, which can be considered a sub-assembly, Fig. 4: logging tool 110 includes multiple transmitters and receivers, Paragraph 29: T1 can act as shallow transmitter and T5 can act as deep transmitter).
The motivation for such a modification would be for a more compact structure.
Additionally, 	since all the claimed elements would continue to operate in the same manner, specifically the system Donderici in view of Thiel and in further view of Fulda would still have deep and shallow transmitters and receivers and the system of Bittar would still have multiple transmitters in a single assembly.  Therefore, the results would be predictable to one of ordinary skill in the art.
	As such, it would have been obvious to one of ordinary skill in the art to place the transmitters of Donderici in view of Thiel and in further view of Fulda with the transmitter locations of Bittar as being no more “than the predictable use of prior-art elements according to their established functions."
As to claim 2, Donderici in view of Thiel discloses further comprising a second shallow transmitter disposed adjacent the look-ahead deep transmitter and opposite the shallow transmitter (Donderici; Paragraph 43: multiple transmitters can be collocated, hence it would have been obvious to one of ordinary skill in the art that an additional shallow transmitter could be used to gather more data, see also MPEP 2144.04 VI).
	
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (PGPub 2014/0249754) in view of Thiel et al. (PGPub 2019/0128116) in view of Fulda (PGPub 2013/0213714) and in further view of Bittar et al. (PGPub 2004/0059514) and in further view of Donderici (PGPub 2015/0338542, hereinafter referred to as Donderici-2).
As to claim 3, Donderici in view of Thiel discloses further comprising co-located receivers, (Donderici; Paragraph 43: antennas are collocated).
While Donderici in view of Thiel and in further view of Fulda discloses wherein the co-located receivers are disposed at a second end of the compact sub assembly (Donderici; Paragraph 43: antennas are collocated), Donderici in view of Thiel and in further view of Fulda does not disclose the receiver distance to the deep transmitter would be less than 15 ft.  However, Donderici-2 discloses that it is known that the distance between the deep transmitter and receiver can be as low as 10 ft (Paragraph 93).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Donderici in view of Thiel and in further view of Fulda to use smaller spacing as taught by Donderici-2.
The motivation for such a modification would be for a more compact structure.

Claim(s) 4-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (PGPub 2014/0249754) in view of Thiel et al. (PGPub 2019/0128116) and in further view of Fulda (PGPub 2013/0213714) and in further view of Bittar et al. (PGPub 2004/0059514) and in further view of Habashy et al. (US 5345179).
claim 4, Donderici in view of Thiel discloses further comprising a switching module (Donderici; Paragraph 39: selective activation).
Donderici in view of Thiel does not explicitly disclose wherein the switching module is disposed on the compact sub assembly.
Habashy discloses wherein the switching module is disposed on the compact sub assembly (Fig. 1, 6, col. 6 lines 37-62: the pad including the transmitters and receivers includes the switching circuit).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Donderici in view of Thiel to use switching circuits as taught by Habashy.
The motivation for such a modification would be for better control of the transmitters and receivers for better analysis of the sensor signals.
As to claim 5, 15, 18, Donderici in view of Thiel and in further view of Habashy discloses wherein the switching module is connected to the look- ahead deep transmitter through one or more deep switches and the shallow transmitter through one or more shallow switches (Habashy; Fig. 6, 9: switches for each transmitter). 
As to claim 6, Donderici in view of Thiel and in further view of Habashy discloses further comprising an information handling system, wherein the information handling system is connected to the switching module and controls the one or more shallow switches and the one or more deep switches (Donderici; Paragraph 39: selective activation).
As to claim 7, Donderici in view of Thiel and in further view of Habashy discloses wherein the information handling system is configured to activate the look-ahead deep (Habashy; col. 17 lines 11-42: switches for deep or shallow investigation).
	As to claim 8, the claim includes the same limitations/scope as claim 1 and 4, therefore it is interpreted and rejected for the same reasons set forth in claim 1 and 4.
As to claim 9, the claim includes the same limitations/scope as claim 2, therefore it is interpreted and rejected for the same reasons set forth in claim 2.
As to claim 10, Donderici in view of Thiel and in further view of Habashy discloses wherein the second shallow transmitter is connected to switching module by the one or more shallow switches (Habashy; Fig. 6, 9: switches for each transmitter).
As to claim 11, Donderici in view of Thiel and in further view of Habashy discloses wherein closing the one or more shallow switches activates the shallow transmitter and the second shallow transmitter (Donderici; Paragraph 39: selective activation).
As to claim 12, the claim includes the same limitations/scope as claim 4, therefore it is interpreted and rejected for the same reasons set forth in claim 4.
As to claim 13, 17, Donderici in view of Thiel and in further view of Habashy discloses wherein an information handling system is connected to the switching module and controls the deep switches and the shallow switches (Donderici; Paragraph 39: selective activation by controller).
As to claim 14, Donderici discloses a well measurement system comprising: a compact assembly having a length of about less than 15 feet (Paragraph 60, Fig. 10A: distance d1 to deep transmitter can be 20-100 ft and distance d2 to shallow transmitter can be 2-20 ft, therefore the distance between the deep transmitter and the shallow transmitter can be between 0-98 ft), wherein the compact assembly comprises: a look-ahead deep transmitter with a frequency range of about 100 Hz to 1 MHz (Paragraph 69: 50-100 KHz for deep transmitter) is attached about one end of the compact sub assembly (Fig. 10A: transmitter assembly); and a shallow transmitter with a frequency range of about 1 kHz to about 10 MHz is attached to the compact sub assembly (Paragraph 69: 500 Hz – 10 MHz for shallow transmitter) and positioned adjacent to the look-ahead deep transmitter (Fig. 10A: transmitter in middle of sensor assembly).
Donderici does not explicitly disclose that the transmitters are in a sub assembly and a conveyance, wherein the conveyance is attached to the sub assembly.
Thiel discloses that the transmitters are in a sub assembly (Paragraph 58: transmitter sub assembly).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Donderici to use sub-assemblies as taught by Thiel.
The motivation for such a modification would be for easier assembly or maintenance.
While Donderici in view of Thiel does not explicitly disclose a single housing for the transmitters, Fulda discloses that is it known in the art to place multiple sensors onto a single sub (Fig. 3, Paragraph 12, 16: individual sub structures that hold the transmitters).

The motivation for such a modification would be for easier assembly or maintenance or disassembly.
Donderici in view of Thiel does not explicitly disclose a conveyance, wherein the conveyance is attached to the sub assembly.
Habashy discloses wherein the switching module is disposed on the compact sub assembly (Fig. 1: sensors on pad).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Donderici in view of Thiel to use a pad and switching circuits as taught by Habashy.
The motivation for such a modification would be the give the sensors better structure and for better control of the transmitters and receivers for better analysis of the sensor signals.
As to claim 16, Donderici in view of Thiel discloses wherein the well measurement system further comprises one or more sub-assemblies and at least one sub assembly is the compact sub assembly (Thiel; Paragraph 58: transmitter sub assembly).
As to claim 19, Donderici in view of Thiel discloses wherein the switching module is configured to activate the one or more deep switches and the one or more shallow switches to form a deep antenna (col. 17 lines 11-42: simultaneous operation of the switches).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donderici et al. (PGPub 2014/0249754) in view of Thiel et al. (PGPub 2019/0128116) and in further view of Fulda (PGPub 2013/0213714) and in further view of Bittar et al. (PGPub 2004/0059514) and in further view of Habashy et al. (US 5345179) and in further view of Donderici (PGPub 2015/0338542, hereinafter referred to as Donderici-2).
As to claim 20, Donderici in view of Thiel discloses further comprising co-located receivers (Donderici; Fig. 10A: receiver at end).
While Donderici in view of Thiel and in further view of Fulda discloses wherein the co-located receivers are disposed at a second end of the compact sub assembly (Donderici; Paragraph 43: antennas are collocated), Donderici in view of Thiel and in further view of Fulda does not disclose the receiver distance to the deep transmitter would be less than 15 ft.  However, Donderici-2 discloses that it is known that the distance between the deep transmitter and receiver can be as low as 10 ft (Paragraph 93).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Donderici in view of Thiel and in further view of Fulda to use smaller spacing as taught by Donderici-2.
The motivation for such a modification would be for a more compact structure.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LAU whose telephone number is (571)270-7329.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Zimmerman can be reached on (571) 272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/K.L/Examiner, Art Unit 2683      

/BRIAN A ZIMMERMAN/Supervisory Patent Examiner, Art Unit